Order entered May 23, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01429-CR
                                       No. 05-17-01430-CR
                                       No. 05-17-01431-CR


                         CHRISTOPHER LAJUAN DAVIS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause No. F09-72077-M, F10-72780-M, F12-70385-M

                                             ORDER
       By letter received May 18, 2018, appellant has informed the Court that he wishes to file a

pro se response to counsel’s Anders brief. Appellant has also informed the Court that the packet

of documents he received from counsel did not include the clerk’s record for cause no. 05-17-

01430-CR (trial court cause no. F10-72780-M).

       Accordingly we ORDER counsel Valencia Bush to send appellant a copy of the clerk’s

record in cause no. 05-17-01430-CR and to provide this Court, within FIFTEEN DAYS of the

date of this order, with written verification that the clerk’s record has been sent to appellant.

       Appellant’s pro se response to the Anders brief is due by July 6, 2018.
       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to Valencia Bush and to counsel for the State.

       We DIRECT the Clerk of the Court to send a copy of this order, by first-class mail, to

Christopher Lajuan Davis; TDCJ No. 2139704; Hutchins Unit; 1500 E. Langdon Road; Dallas,

Texas 75241.


                                                    /s/        CRAIG STODDART
                                                               JUSTICE